SAWYER, C. J.
— There are two separate and distinct documents filed in this case. One is certified by the clerk to be “a full, true and correct copy of the original record and notice of appeal in the aforesaid entitled cause, as the same now remains of record and on file in the office of the said court.” This document seems to be mostly made up of a copy of the indictment, the minutes of the court, some affidavits, and a copy of the notice of appeal. None of the questions made by appellant’s counsel are presented by this document or record.
*544The other document has no certificate at all of the clerk of the county court. It is wholly unauthenticated, and is such a document as anybody might make up and file in this court. In truth it has no business on the files of the court. We cannot notice it. Judgment affirmed.
We concur: Crockett, J.; Rhodes, J.; Sanderson, J.